DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 10/03/2019.  

Claims 1-20 are presented for examination. 

Information Disclosure Statement

2.	The Applicants’ Information Disclosure Statement filed 10/03/2019 has been received, entered into the record, and considered. See attached form PTO 1449.

Drawings


3.	The drawings filed 10/03/2019 are accepted by the examiner.





Specification


 
Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murugesan et al.  (US 20190114206).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


As to claim 1:
Murugesan teaches a system (provides a system, method and computer-readable storage device; paragraph 0013-0014 and Fig.1), comprising: 
a memory (system memory 115) that stores computer executable components; and 
a processor (processor 110) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 

a performance component that assigns performance points to different nodes based on execution of one or more workload types (Work items can be defined as individually schedulable functions that operate on a queue of packets. Work items can run within a single process or across multiple processes in a given user plane, i.e., a container or a virtual machine. The scheduler 204 will access a configuration file 212 that includes data associated with a number of key performance indicators. For example, key performance indicators can include one or more of CPU utilization 208, packet drops 206, latency information, 210 as well as other performance information which might be available. Each key performance indicator can include a threshold value within the configuration file 212; paragraph 0019); and 

a scheduler extender component that modifies a scheduling decision to run a workload type on a node based on the performance points (paragraph 0022: the scheduler 204 can include the information about the application type such that the scheduling decision 204 will not only involve a scale up 214 or a scaled-down 216 decision but also assign work items associated with an application to particular cores to improve efficiency or to match the application type with a resource type based on a likelihood of an affinity of that application for a particular resource type. By matching application type with resources, the system can improve performance and avoid mismatches between work items and resources such as cores. The application type can also impact the dynamic adjustments between the binding of cores to work items when the cores are all of a similar type; paragraph 0026: adjusting workload allocations includes one or more of: scaling up work items such that additional cores are bound to the work items or scaling down the work items such that cores are unbound to the work items. In this scenario, one set of work items could be scaled up, while another set of work items could be scaled down. Adjusting workload allocations can include adjusting how many cores are assigned to a respective work item within the user plane. The adjusting can also occur at a scheduled number of observations which can be static or dynamic in terms of timing. While cores are referenced, the adjustment can also relate to any other type of compute resource such as memory, bandwidth, and so forth). As to claim 2:
Murugesan teaches the computer executable components further comprise: a workload clustering component that determines at least one of a quantity or a type of the one or more workload types (paragraphs 0028-0029).As to claim 3:
Murugesan teaches the computer executable components further comprise: a workload classification component that classifies the workload type as one of the one or more workload types (paragraphs 0028-0029).As to claim 4:
Murugesan teaches the performance component assigns the performance points based on at least one of: runtime performance of at least one of the different nodes in executing the one or more workload types; failure rate of the one or more workload types executed by at least one of the different nodes; one or more attributes of at least one of the different nodes; one or more attributes of the one or more workload types; or at least one defined workload execution objective (paragraphs 0028-0029).As to claim 5:
(paragraphs 0020 and 0025).As to claim 6:
Murugesan teaches scheduler extender component ranks the different nodes based on one or more performance points of the different nodes corresponding to the workload type (paragraphs 0028-0029).As to claim 7:
Murugesan teaches scheduler extender component adjusts a scheduler ranking of the different nodes based on one or more performance points of the different nodes corresponding to the workload type, thereby facilitating improved performance of at least one of the workload type, the node, or the processor (paragraphs 0022 and 0029).As to claims 8-14:
Note the rejection of claims 1-7 above, respectively. Claims 8-14 are the same as claims 1-7, except claims 8-14 are method claims and claims 1-7 are system claims.

As to claims 15 and 17-20:
 are the same as claims 1 and 4-7, except claims 15 and 17-20 are computer program product claims and claims 1 and 4-7 are system claims.

As to claim 16: 
Refer to claims 2 and 3 above for rejection.

Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Ernst et al. teaches “Cross-Layer Mixed Bias Scheduling for Wireless Mesh Networks”. 

Zhang et al. teaches  “Evolutionary Scheduling of Dynamic Multitasking Workloads for Big-Data Analytics in Elastic Cloud”. 

Fernandez-Cerero et al. teaches “Quality of cloud services determined by the dynamic management of scheduling models for complex heterogeneous workloads”. 



De Marzo et al. (US 20090313631) teaches  “a method of automatically optimizing workload scheduling”.

Steinder et al. (US 9800465) teaches “the system and method performs allocation domain modeling and provides a cloud scheduler framework that takes as input desired optimization objectives and the workload constraints and efficiently produces a placement solution that satisfies the constraints while optimizing the objectives in a way that adjusts itself depending on the objectives”.

Gong et al. (US 10509685) teaches “Methods, systems, and computer readable mediums for workload clustering”.

Parees et al. (US 10871998) teaches “The first workload is assigned by the workload classifier to a first workload type of a plurality of workload types. The first workload is assigned by the scheduler to the first plurality of guests based on the first account factor and the first workload type.”.


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/Primary Examiner, Art Unit 2199